DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
	The response filed on 5/12/2022 is in conformance with the Office’s rules and regulations regarding claim amendments. 
Election/Restrictions
Affirmation of the provisional election made during a telephone conversation with Steven DiLorenzo on February 8, 2022 to prosecute the invention of Species I, Figure 5, and claims 1-5 was made by the applicant in their reply to this Office action.  Claims 6-10 were withdrawn from further consideration by the applicant. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

No claim is rejected under 35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 20210038202 A1)(previously cited) in view of Costello et al. (US 9,993,231 B2)(Costello).
In regards to Claim 1: Klein teaches a tissue biopsy system, comprising: a biopsy needle (see Klein paragraph [0191] “the sampling portion, for example a needle”) having an elongated shaft (see Klein: Abstract “an elongated flexible shaft”) with a distal tip configured to pierce and capture a sample of tissue (see Klein: Abstract “distal sampling portion… axially advances into said soft tissue”), the elongated shaft defining a needle bore (see Klein Figure 1B element 160 and Abstract “internal lumen”) and a helical feature (see Klein paragraph [0207] “the inner surface of the hollow shaft distal section comprises a helical texture surrounding the inner lumen of the hollow shaft”), wherein upon rotation of the biopsy needle and insertion of the biopsy needle into tissue, the helical feature retracts the sample of tissue proximally into the needle bore for containment and retention (see Klein paragraph [0207] “cutting of the tissue sample from the tissue as the hollow shaft turns” and paragraph [0314] “FIG. 4E, the sampling portion 450 is retracted from the target tissue, and contains at least one tissue sample”), but is silent to the helical feature arranged in the needle bore, wherein the helical feature is a separate structure from the elongated shaft.
Costello teaches a biopsy tool with a helical feature arranged in the needle bore, wherein the helical feature is a separate structure from the elongated shaft (see Costello: Figure 2 element 142, screw member and element 160, sheath; see also Figures 5A and 5B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the helical feature as taught by Klein with the separate helical structure of Costello in order to ensure a low profile configuration “wherein sheath 160 is retracted to expose screw member 142” (see Costello: Column 8, lines 9-14). 
In regards to Claim 2: Klein teaches a tissue biopsy system wherein the distal tip of the elongated shaft includes a sharpened edge (see Klein paragraph [0191] “the sampling portion, for example a needle has a beveled edge”).
In regards to Claim 3: Klein teaches a tissue biopsy system wherein an outer periphery of the elongated shaft is smooth to facilitate insertion thereof (see Klein paragraph [0306] “the outer surface 454 of the sampling portion 450 is shaped to reduce tearing and/or warm up of the tissue, for example by having a smooth surface area or a flat surface area. Optionally, the outer surface of the sampling portion is covered with a layer of a low friction material”).
In regards to Claim 4: Klein teaches a tissue biopsy system wherein the needle bore is a concentric tube configured to rotate independently of the biopsy needle (see Klein paragraph [0216] “the stylet is static while the needle is advanced”).
In regards to Claim 5: Klein teaches a tissue biopsy system wherein the needle bore is adapted to connect to a suction source to facilitate capture and retention of the sample of tissue (see Klein paragraph [0044] “applying suction force within said lumen of said sampling portion sufficient to hold said tissue sample within said lumen” and [0048] “applying suction forces within said lumen to release and attract said tissue sample”).
In regards to Claim 12: Klein teaches a biopsy needle, comprising: an elongated shaft (see Klein: Abstract “an elongated flexible shaft”) defining a distal tip configured to pierce and capture a sample of tissue from a region of tissue (see Klein: Abstract “distal sampling portion… axially advances into said soft tissue”); a needle bore defined in the elongated shaft (see Klein Figure 1B element 160 and Abstract “internal lumen”); a helical feature arranged in the needle bore (see Klein paragraph [0207] “the inner surface of the hollow shaft distal section comprises a helical texture surrounding the inner lumen of the hollow shaft”), and wherein upon rotation of the elongated shaft and insertion of the distal tip of the elongated shaft into the region of tissue, the helical feature retracts the sample of tissue from the region of tissue proximally into the needle bore (see Klein paragraph [0207] “cutting of the tissue sample from the tissue as the hollow shaft turns” and paragraph [0314] “FIG. 4E, the sampling portion 450 is retracted from the target tissue, and contains at least one tissue sample”) but is silent to the helical feature arranged in the needle bore, wherein the helical feature is a separate structure from the elongated shaft.
Costello teaches a biopsy tool with a helical feature arranged in the needle bore, wherein the helical feature is a separate structure from the elongated shaft (see Costello: Figure 2 element 142, screw member and element 160, sheath; see also Figures 5A and 5B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the helical feature as taught by Klein with the separate helical structure of Costello in order to ensure a low profile configuration “wherein sheath 160 is retracted to expose screw member 142” (see Costello: Column 8, lines 9-14). 
In regards to Claim 13: Klein teaches a biopsy needle, wherein the distal tip of the elongated shaft includes a sharpened edge (see Klein paragraph [0191] “the sampling portion, for example a needle has a beveled edge”).
In regards to Claim 14: Klein teaches a biopsy needle, wherein an outer periphery of the elongated shaft is smooth to facilitate insertion of the distal top thereof into the region of tissue (see Klein paragraph [0306] “the outer surface 454 of the sampling portion 450 is shaped to reduce tearing and/or warm up of the tissue, for example by having a smooth surface area or a flat surface area. Optionally, the outer surface of the sampling portion is covered with a layer of a low friction material”).
In regards to Claim 15: Klein teaches a biopsy needle, wherein the needle bore is a concentric tube configured to rotate independently of the elongated shaft (see Klein paragraph [0216] “the stylet is static while the needle is advanced”).
In regards to Claim 16: Klein teaches a biopsy needle, wherein the needle bore is adapted to connect to a suction source to facilitate capture and retention of the sample of tissue (see Klein paragraph [0044] “applying suction force within said lumen of said sampling portion sufficient to hold said tissue sample within said lumen” and [0048] “applying suction forces within said lumen to release and attract said tissue sample”).
In regards to Claims 11 and 17: Klein teaches a biopsy needle, but is silent to wherein the helical feature is rotatable
Costello teaches a biopsy tool with a helical feature arranged in the needle bore, wherein the helical feature is rotatable (see Costello: Column 8, lines 33-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the helical feature as taught by Klein with the rotatable helical structure of Costello in order to “advance screw member 142 (FIGS 2-3) through tissue and about a tissue sample” (see Costello: Column 8, lines 34-35). 
Response to Arguments
Applicant’s arguments filed on 5/12/2022 have been fully considered. 
Claim Objections:
In view of the claim amendments filed on 5/12/2022, the claim objections are withdrawn. 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 5/12/2022, the claim rejections are withdrawn.
Prior Art Rejections:
The Applicant Asserts:		
    PNG
    media_image1.png
    215
    671
    media_image1.png
    Greyscale

	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection that were necessitated by the claim amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791